Citation Nr: 0032794	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  00-01 134 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability secondary to a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in June 1998 
and April 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

The Board also notes that the veteran appeared and testified 
at an October 2000 hearing sitting at the St. Petersburg RO 
before the undersigned Veterans Law Judge.


REMAND

The veteran contends that he sustained an injury to his left 
knee during active service, and that this injury has 
progressively worsened over the years causing a current left 
knee disability.  Moreover, the veteran contends that he 
currently suffers from a right knee disability that is 
secondary, or proximately due to, his left knee disability.  

At this point the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A review of the service medical records (SMRs) include an 
October 1946 discharge examination report showing that the 
veteran had medical history of being treated for a "bad left 
knee" for two weeks in March 1945 at Ft. Benning Station 
Hospital.  The veteran has requested that VA obtain and 
consider these records.  

The Board also notes that the post-service medical records 
consist of VA treatment records, as recent as November 1999, 
showing the veteran does suffer from currently diagnosed 
bilateral knee disabilities.  These records suggest that 
trauma may have caused both his right and left knee 
disabilities.  Moreover, the transcript of the veteran's 
Travel Board hearing reflects that the veteran may have 
visited the VA facility in Orlando, Florida for additional 
treatment regarding his knees subsequent to November 1999.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103) specifically requires that VA to provide 
assistance to the veteran through reasonable efforts in 
obtaining relevant SMRs and post-service medical records.  
Although the RO obtained the veteran's SMRs, it does not 
appear that any supplemental search for the records at Ft. 
Benning was undertaken.  Furthermore, the Board finds that 
any additional treatment the veteran has received at VA for 
his knees since November 1999 is also relevant and must be 
considered. 

The Board further notes that although current medical 
evidence suggests that the veteran suffers from current 
bilateral knee disabilities, possibly as a consequence of 
trauma, to this date the veteran has not undergone a 
comprehensive orthopedic examination of the knees.  The 
Veterans Claims Assistance of Act of 2000 provides that VA 
shall provide an examination or medical opinion when 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record, including lay 
statements of the veteran-claimant, contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
veteran-claimant's active service, and the record otherwise 
does not contain sufficient medical evidence for a decision 
on the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

As attempts need to be made to obtain certain relevant 
records, and considering that the veteran has not been 
afforded a VA orthopedic examination evaluating his knee 
disabilities, a remand is required. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
of the veteran's SMRs regarding treatment 
for injuries to his left knee while he 
was at Ft. Benning.  All reasonable 
alternative sources or repositories of 
such records should be explored, 
including contracting the hospital at 
Fort Benning directly to ascertain 
whether any medical records referable to 
the veteran are still there.  All 
explanations as to why any requested SMRs 
cannot be located should be documented in 
the claims file, and the veteran should 
be duly notified of these explanations.

2.  The RO should also obtain and 
associate with the claims file any 
medical records at the VA hospital in 
Orlando, Florida, relevant to the 
veteran's right and left knee 
disabilities for the period November 1999 
through the present.

3.  The veteran should then be afforded a 
VA orthopedic examination to ascertain 
the nature, etiology, and extent of any 
diagnosed right or left knee 
disabilities.  The veteran's claims file 
should be made available to the examiner, 
who is instructed to thoroughly review 
the veteran's medical history, including 
his military history.  The examiner 
should first determine if a current 
disability of the left knee exists, and 
then render an opinion as to whether it 
is at least as likely as not that such 
disability is related to any incident in 
service, such as the bad left knee 
reported at discharge, or is the result 
of service.  The examiner should also 
comment on to whether it is at least as 
likely as not that any existing right 
knee disability is proximately due to any 
existing left knee disability.  Any tests 
and studies deemed necessary by the 
examiner should be performed.  The 
examiner is requested to report any 
findings in detail, and to provide a 
rationale for any opinions rendered.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a left knee 
disability and service connection for a 
right knee disability secondary to a left 
knee disability.  

6.  If the determination remains adverse 
to the veteran, he and his 
representative, should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  








The purpose of this REMAND is to afford the veteran due 
process of law and provide for further development of the 
record.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




